Citation Nr: 0837656	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

What evaluation is warranted for mild chronic discopathy at 
L4/L5 with encroachment on both L5 nerve roots from September 
10, 2004?


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from August 2000 to 
December 2000 and from February 2003 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).


FINDING OF FACT

At no time since September 10, 2004, has mild chronic 
discopathy at L4/L5 with encroachment on both L5 nerve roots 
been manifested by forward flexion of the thoracolumbar spine 
less than 60 degrees; or by a combined range of thoracolumbar 
motion less than 120 degrees; or by muscle spasm or guarding 
enough to result in an abnormal gait or spinal contour or any 
incapacitating episodes requiring bed rest prescribed by a 
physician. 


CONCLUSION OF LAW

Since September 10, 2004, the criteria for an initial 
evaluation in excess of 10 percent for mild chronic 
discopathy at L4/L5 with encroachment on both L5 nerve roots 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5243 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  As service connection, an initial rating, and 
an effective date have been assigned the notice requirements 
of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The decision of 
the United States Court of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke only 
to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including VA medical records and, as warranted by law, 
affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of these 
adjudications.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.  

Analysis

In the June 2005 rating decision on appeal, the veteran was 
granted service connection for mild chronic discopathy at 
L4/L5 with encroachment on both L5 nerve roots and assigned a 
10 percent evaluation.  The veteran argues that she warrants 
a higher evaluation.  In her substantive appeal, she stated  
that she felt the 10 percent evaluation did not compensate 
her for the findings shown in an MRI report.  For example, 
she stated that the report showed chronic discopathy with 
diminished signal and bulging of the disc at L4-L5 and 
central herniation, which she felt would establish a basis 
for a higher evaluation.  She claimed that the herniation was 
the cause of many of her physical complaints.

The veteran's service-connected disability is evaluated under 
Diagnostic Code 5243, which addresses intervertebral disc 
syndrome.  Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated based on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
for chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Note (1): An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

As to the general formula for back disorders, the rating 
criteria are controlling regardless of whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under this criteria, a 20 
percent evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent.  Initially, it 
must be noted that the veteran has not claimed she has 
incapacitating episodes, as contemplated by the criteria 
under Diagnostic Code 5243.  For example, at the February 
2005 VA examination, while the veteran reported she was 
"unable to function" during flare-ups, in describing what 
she would do under those circumstances, it does not equate 
with being prescribed bed rest by a physician.  She stated 
that she would take medication, which seemed to help.  There 
was no mention of any bed rest.  At the December 2007 VA 
examination, the veteran reported that there had been no 
flare-up in the past six months that required prolonged bed 
rest or being seen by a physician.  Thus, an evaluation under 
the criteria that addresses incapacitating episodes is not 
appropriate.

As to consideration of the general formula for rating back 
disorders, the veteran's forward flexion of the thoracolumbar 
spine has not been shown to be less than 60 degrees or her 
combined range of thoracolumbar motion to be less than 
120 degrees.  An August 2005 VA outpatient treatment report 
shows that she had 90 degrees of flexion with minimal pain.  
Her combined range of thoracolumbar motion was 205 degrees.  
The December 2007 VA examination report shows that flexion 
was to 65 degrees and her combined range of thoracolumbar 
motion was to 190 degrees.  These ranges of motion do not 
meet the criteria for a 20 percent evaluation.  The Board is 
aware that a March 2006 VA examination report shows that the 
examiner stated the veteran was able to flex forward 
"minimally at 5 degrees before pain limited further 
attempts."  This would seem to indicate severe loss of 
flexion; however, the other two reports of range of motion, 
one which post-dates this examination report, do not show 
severe limitation, and the Board finds that the preponderance 
of the evidence is against a finding that forward 
thoracolumbar flexion has been limited to 60 degrees or less 
or by a combined range of thoracolumbar motion to 120 degrees 
or less.  

Further, there is no evidence of a muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiners have noted no muscle spasm 
when examining the veteran's lumbar spine.  As such, the 
preponderance of the evidence is against assigning a rating 
in excess of 10 percent.

The Board finds no basis for awarding the veteran a separate 
evaluation for any neurological symptoms associated with the 
service-connected disability.  The veteran claims that she 
has numbness in her lower extremities; however, both physical 
examinations and an electromyography have not substantiated 
neurological symptoms.  A June 2005 VA examination shows the 
veteran had 5/5 strength in her lower extremities, distally 
and proximally, and reflexes were 3+ bilaterally.  Ankle 
reflexes were present.  Sensation to touch, temperature, and 
pinprick was intact in her legs.  The examiner noted her gait 
was stable.  An August 2005 VA outpatient treatment report 
shows the examiner found no sensory abnormalities, no muscle 
atrophy, and no loss of muscle strength.  A December 2007 VA 
examination report shows that deep tendon reflexes were 
normal, with 2+ in both knees and both ankles.  Sensory 
examination was normal.  Finally, a December 2007 
electromyography study shows it was within normal limits.  
Thus, there is a lack of objective neurological findings to 
warrant a separate evaluation for neurological symptoms.

The Board notes the veteran's complaints described above in 
her substantive appeal.  Specifically, she notes the findings 
in an MRI of her lumbar spine, which she feels the 10 percent 
evaluation does not contemplate.  Disabilities are evaluated 
based upon the symptoms exhibited as a result of the 
disability.  While the MRI findings may sound like the 
veteran has a severe lumbar spine disability, the symptoms 
exhibited by the veteran, as described by medical 
professionals, do not meet the criteria for a higher 
evaluation for the reasons described above.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, however, at no time has evidence of such signs as 
disuse muscle atrophy, or incoordination on use due to the 
service-connected disability been clinically demonstrated.  
In fact, examiners have noted no muscle atrophy or 
incoordination.  In the December 2007 examination, the 
examiner noted that repeated attempts at range of motion of 
the lumbar spine did not change the range.  Hence, an 
increased rating under these regulations is not in order.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for mild 
chronic discopathy at L4/L5 with encroachment on both L5 
nerve roots is denied.



________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


